Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAIL ACTION
This office action is in response to an application filed 03/05/2021 in which claims 01-42 are pending ready for examination.

Claim Objections
Claims 11, 12, 23, 29, and 35-41, are objected to because of the following informalities:  
In claim 11, Lines 83 it recites, on said stage and enter said detectore; The word detectore should be corrected as detector.
Lines 84-85 it recites, analyzing data provided by said detector to charsacterize said sample. The word charsacterixe should be corrected as characterize.
Claims 12, 23, and 29 are also objected due to their dependency of claim 11.
In claim 35, Lines 15, it recites, *electromagnetic radiation is a a supercontinuum laser that. It should recite, electromagnetic radiation is a  supercontinuum
Claims 36, 37, 39, and 41 are also objected due to their dependency of claim 35.
In claim 38, Lines 19, it recites cause extensive spectral broadeningsaid system further. It should recite, cause extensive spectral broadening said system further.
Claims 40 and 42 are also objected due to their dependency of claim 38.

Appropriate correction is required.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 01 is/are rejected under 35 U.S.C. 103 as being unpatentable over Walsh (US 2012/0170021 A1) in view of Islam (US 2014/0183362 A1).
	As to claim 01,  Walsh teaches a sample (106) investigation system selected from the group consisting of: a reflectometer; a spectrophotometer; an ellipsometer; and a polarimeter; (¶0082, ¶0219 Lines 06-09; Fig. 1).
comprising;
	a) a source (101) of a spectroscopic beam (BI) of electromagnetic radiation; (¶0083; Fig. 1).
	b) a stage (not shown) for supporting a sample (106); and (¶0144; Fig. 1).	
c) a detector system (114) for monitoring electromagnetic radiation provided from a single sample (106); said system being distinguished in that: (¶0079; Fig. 1).
	in that said sample investigation system is characterized by at least one selection from the group consisting of:
	in use, said source (101) of a spectroscopic beam of electromagnetic radiation directs a beam provided thereby to a sample placed on said stage (not shown) for supporting a sample (106), at an angle thereto, but does not involve said beam passing through a combination beam splitter and objective lens, in that order; (¶0082, ¶0144; Fig. 1).
	in use, fluorescence caused to occur by an illumination beam of electromagnetic radiation is not detected by a detector for spatially resolving radiation emitted by an object to be examined, and an illumination beam path between an illumination means and an object to be examined, and a detection beam path between said object to be examined and a detector do not comprise illumination optics which are designed to generate a light sheet of illumination radiation extending transverse to the illumination beam path, and wherein the axis of the detection beam path is oriented substantially perpendicular to a section plane of light sheet and the object to be examined, and an illumination beam path between an illumination means and an object to be examined, and a detection beam path between said object to be examined, and a detector do not comprise illumination optics which are designed to generate a light sheet of illumination radiation extending transverse to an axis of the illuminating beam path, and the detection beam path is not oriented at an angle diverging from θ degrees to a section plane of the light sheet and of the object to be examined; and 
	in use said system does not utilize a supercontinuum source comprised of a pulsed laser adapted to pump into a photonic crystal fiber made from chalogenide glasses as a substantial element;
	or from a pumping CO2 laser adapted to fire into a photonic crystal fiber formed in part from at least one selection from the group of;AlClxBr(1-x), NaCl and ZnSe; or
	a system comprising a Titanium:Saphire laser adapted to fire femtosecond pulses through a non-linear optical element disposed in an inert gas in a gas containment cell, such that a second harmonic pulse is produced and generates supercontinuum terahertz radiation.
	Walsh does not explicitly teach said source of a spectroscopic beam of electromagnetic radiation is a supercontinuum laser that provides a high intensity, highly directional coherent spectrum of electromagnetic radiation wavelengths within a range comprising 400 to at least 4400nm, that results from interaction of a pulsed laser and non-linear processes to cause extensive spectral broadening.
However, Islam does teach in an analogous art source (1801) of a spectroscopic beam of electromagnetic radiation is a supercontinuum laser that provides a high intensity, highly directional coherent spectrum of electromagnetic radiation wavelengths within a range comprising 400 to at least 4400nm, that results from interaction of a pulsed laser and non-linear processes to cause extensive spectral broadening. (See Abstract ¶0008 Lines 11-19, ¶0090; Fig. 18).
	Therefore, it would be obvious for one with ordinary skills in the art before the effective filing date of the claimed invention to include in the system of Walsh said source of a spectroscopic beam of electromagnetic radiation is a supercontinuum laser that provides a high intensity, highly directional coherent spectrum of electromagnetic radiation wavelengths within a range comprising 400 to at least 4400nm, that results from interaction of a pulsed laser and non-linear processes to cause extensive spectral broadening.
The advantage of this inclusion is to including high power and intensity, wide bandwidth, spatially coherent beam that can propagate nearly transform limited over long distances, and easy compatibility with fiber delivery. 

Claim(s) 03 is/are rejected under 35 U.S.C. 103 as being unpatentable over Walsh in view of Islam in further view of Hilfiker et al (US 2012/0057158 A1).
As to claim 03, Walsh when modified by Islam teaches a system as in claim 01, in which this claim depends on.
Walsh when modified by Islam still do not explicitly teach in which said sample investigation system further comprises a polarization state generator between said source of a beam of electromagnetic radiation and said stage for supporting a sample, and a polarization state analyzer between said stage for supporting a sample and said detector, and the system is an ellipsometer or polarimeter, and optionally further comprises a compensator in the polarization state generator and/or polarization state detector. 
However, Hilfiker does teach in an analogous art in which said sample investigation system further comprises a polarization state generator (P) between said source (LS) of a beam of electromagnetic radiation and said stage (STG) for supporting a sample (SM), and a polarization state analyzer (A) between said stage for supporting a sample and said detector (DET), and the system is an ellipsometer or polarimeter, and optionally further comprises a compensator in the polarization state generator and/or polarization state detector. (See Abstract ¶0292; Figs. 1, 5a).
Therefore, it would be obvious for one with ordinary skills in the art before the effective filing date of the claimed invention to include in the system of Walsh when modified by Islam which said sample investigation system further comprises a polarization state generator between said source of a beam of electromagnetic radiation and said stage for supporting a sample, and a polarization state analyzer between said stage for supporting a sample and said detector, and the system is an ellipsometer or polarimeter, and optionally further comprises a compensator in the polarization state generator and/or polarization state detector. 
The advantage of this inclusion is to analysis samples which have, a surface characterized by an irregular array of faceted structures.

Claim(s) 22, 38, 40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Walsh in view of Islam in further view of Doern et al (US 2004/0064149 A1).
As to claim 22, Walsh when modified by Islam teaches the system in claim 1, in which this claim depends on. 
Walsh when modified by Islam still do not explicitly teach in which the detector system is comprised of a selection from the group consisting of:
a Golay cell; a Bolometer; a thermocouple; is comprised of photoconductive material; is comprised of photovoltaic material; is comprises of Deuterated Triglycine Sulfate (DTGS); is comprised of HgCdTe (MCT); is comprised of LiTaO3; is comprised of Pbs; and  is comprised of InSb;
said group further comprising:
said detector system comprises a multiplicity of detector elements which can detect wavelengths guided thereinto into via at least one selection the group consisting of: at least one beam splitter; at least one combined dichroic mirror and prism; and at least one grating.
However, Doern does teach in an analogous art a system in which the detector system is comprised of Bolometer; and (See ¶0003, ¶0031)
said detector system comprises a multiplicity of detector elements which can detect wavelengths guided thereinto into via at least one grating. (See ¶0003, ¶0031).
Therefore, it would be obvious for one with ordinary skills in the art before the effective filing date of the claimed invention to include in the system of Walsh when modified by Islam in which the detector system is comprised of Bolometer and said detector system comprises a multiplicity of detector elements which can detect wavelengths guided thereinto into via at least one grating.
The advantage of this inclusion is to examine properties within a sample under test.
	As to claim 38, Walsh teaches a sample (106) investigation system selected from the group consisting of: a reflectometer; a spectrophotometer; an ellipsometer; and a polarimeter; (¶0082, ¶0219 Lines 06-09; Fig. 1).
comprising;
	a) a source (101) of a spectroscopic beam (BI) of electromagnetic radiation; (¶0083; Fig. 1).
	b) a stage (not shown) for supporting a sample (106); and (¶0144; Fig. 1).	
c) a detector system (114) for monitoring electromagnetic radiation provided from a single sample (106); (¶0079; Fig. 1).
	Walsh does not explicitly teach said source of a beam of electromagnetic radiation being a selection from the group consisting of: 
	a supercontinuum laser that provides a coherent spectrum of electromagnetic radiation wavelengths within a range comprising 400 to at least 4400nm, that results from interaction of a pulsed laser and non-linear processes to cause extensive spectral broadening said system further comprises a Michelson interferometer and said selected source of electromagnetic radiation is in functional combination therewith, said combination being an FTIR source;
said detector system comprising a single element detector characterized by comprising a material selected from the group consisting of: Deuterated Triglycine Sulfate (DTGS); HgCdTe (MCT); LiTaO3; Pbs; InSb; and InGaAs.
However, Islam does teach in an analogous art a supercontinuum laser (1801) that provides a coherent spectrum of electromagnetic radiation wavelengths within a range comprising 400 to at least 4400nm, that results from interaction of a pulsed laser and non-linear processes to cause extensive spectral broadening said system further comprises a Michelson interferometer and said selected source of electromagnetic radiation is in functional combination therewith, said combination being an FTIR source; (See Abstract ¶0008 Lines 11-19, ¶0078, ¶0090; Fig. 18).
Therefore, it would be obvious for one with ordinary skills in the art before the effective filing date of the claimed invention to include in the system of Walsh source of a beam of electromagnetic radiation being a selection from the group consisting of a supercontinuum laser that provides a coherent spectrum of electromagnetic radiation wavelengths within a range comprising 400 to at least 4400nm, that results from interaction of a pulsed laser and non-linear processes to cause extensive spectral broadening said system further comprises a Michelson interferometer and said selected source of electromagnetic radiation is in functional combination therewith, said combination being an FTIR source;
	The advantage of this inclusion is to including high power and intensity, wide bandwidth, spatially coherent beam that can propagate nearly transform limited over long distances, and easy compatibility with fiber delivery.
Walsh when modified by Islam still do not explicitly teach said detector system comprising a single element detector characterized by comprising a material selected from the group consisting of: Deuterated Triglycine Sulfate (DTGS); HgCdTe (MCT); LiTaO3; Pbs; InSb; and InGaAs.
However, Doern does teach in an analogous art detector system comprising a single element detector characterized by comprising a material selected from the group consisting of: Deuterated Triglycine Sulfate (DTGS); HgCdTe (MCT); LiTaO3; Pbs; InSb; and InGaAs. (See ¶0003, ¶0031).
Therefore, it would be obvious for one with ordinary skills in the art before the effective filing date of the claimed invention to include in the system of Walsh when modified by Islam said detector system comprising a single element detector characterized by comprising a material selected from the group consisting of: Deuterated Triglycine Sulfate (DTGS); HgCdTe (MCT); LiTaO3; Pbs; InSb; and InGaAs.
The advantage of this inclusion is to examine properties within a sample under test.
As to claim 40, Walsh teaches a sample investigation system as which is further characterized by at least one selection from the group consisting of: 
in use, said source (101) of a spectroscopic beam of electromagnetic radiation directs a beam provided thereby to a sample placed on said stage for supporting a sample (106), at an angle thereto, but does not involve said beam passing through a combination beam splitter and objective lens, in that order.  (¶0082, ¶0144; Fig. 1).

Claim(s) 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Walsh in view of Islam in further view of Rowe et al (US 2009/0080709 A1).
As to claim 28, Walsh when modified by Islam teaches a sample investigation system as in claim 1, in which this claim depends on.
Walsh also teaches the supercontinuum laser source of electromagnetic radiation is in functional combination with a Michelson interferometer; and (See ¶0083, ¶0177; Fig 1).
Walsh when modified by Islam still do not explicitly teach in which at least one selection from the group of:
said detector is selected from the group consisting of: a Golary Cell; a Bolometer: a thermocouple;
a detector characterized by comprising a material selected from the group consisting of: 
Deuterated Triglycine Sulfate (DTGS); HgCdTe (MCT); LiTaO3; Pbs; InSb; and InGaAs.
However, Rowe does teach in an analogous art a Bolometer detector comprising either MCT, InSb, or InGaAs. (See ¶0122).
Therefore, it would be obvious for one with ordinary skills in the art before the effective filing date of the claimed invention to include in the system a Bolometer detector comprising either MCT, InSb, or InGaAs.
The advantage of this inclusion is to enable the capture of images corresponding to the desired illumination wavelengths.	

	
Allowable Subject Matter
Claims 02, 04-10, 20, 21, and 42  objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	As to claim 02, Even though Walsh when modified by Islam teaches the system claims 01, neither prior art teaches alone or in combination in which said sample investigation system further comprises a speckle reducer, said speckle reducer serving to reduce wild swings in intensity of electromagnetic radiation as a function of time and position in a beam, resulting from interference effects between different coherent wavelengths in said extensively broadened spectrum.
Claims 04-09 are also objected due to their dependency of claim 02.
	As to claim 10, Even though Walsh when modified by Islam teaches the system claims 01, neither prior art teaches alone or in combination, in which said sample investigation system further comprises at least one selection from the group consisting of:
	Said system further comprises a Michelson interferometer and said supercontinuum laser source of electromagnetic radiation is in functional combination therewith, said source being an FTIR source;
	Said system further comprises a wavelength modifier for accepting electromagnetism of relatively long (short) wavelengths, and providing output of shorter (longer) wavelengths which detector element(s) can detect;
	Said detector system comprises a single element;
	 Said detector system comprises a multiplicity of detector elements which can detect wavelengths exiting from said wavelengths modifier when relatively longer (shorter) wavelengths are entered thereinto, and in which said detectable wavelengths are guided into said detector elements via at least one selection the group consisting of:
	at least one beam splitter;
	at least on combined dichroic mirror and prism; and 
	at least one grating; and 
	said system further comprises a second source that provides wavelengths within a range longer or shorter than that provided by said supercontinuum laser.
	As to claim 20, Even though Walsh when modified by Islam teaches the system claims 01, neither prior art teaches alone or in combination in which selections at least two selections are made from the group consisting of:
	in use, said source of a spectroscopic beam of  electromagnetic radiation directs a beam provided thereby to a sample placed on said stage for supporting a sample, at an angle thereto, but does not involve said beam passing through a combination beam splitter and objective lens, in that order;
	in use, fluorescence caused to occur by an illumination beam of electromagnetic radiation is not detected by a detector for spatially resolving radiation emitted by an object to be examined, and an illumination beam path between an  illumination means and an object to be examined, and a detection beam path between said object to be examined and a detector do not comprise illumination optics which are designed to generate a light sheet of illumination radiation extending transverse to the illumination beam path, and wherein the axis of the detection beam path is oriented substantially perpendicular to a section plane of light sheet and the object to be examined, and an illumination beam path between an illumination means and an object to be examined, and a detection beam path between said object to be examined and a detector do not comprise illumination optics which are designed to generate alight sheet of illumination radiation extending transverse to an axis of the illuminating beam path, and the detection beam path is not oriented at an angle diverging from θ degrees to a section plane of the light sheet and of the object to be examined; and
	in use does not utilize a supercontinuum source comprised of a pulsed laser adapted to pump into a photonic crystal fiber made from chalogenide glasses as a substantial element; or
	from a pumping CO2 laser adapted to fire into a photonic crystal fiber formed in part from at least one selection from the group of: AlClxBr(1-x), NaCl and ZnSe; or 
	a system comprising a Titanium; Saphire laser adapted to fire femtosecond pulses through a non-linear optical element disposed in an inert gas in a gas containment cell, such that a second harmonic pulse is produced and generates supercontinuum terahertz radiation.
	As to claim 21, Even though Walsh when modified by Islam teaches the system claims 01, neither prior art teaches alone or in combination in which selections at least two selections are made from the group consisting of:
	in use, said source of a spectroscopic beam of electromagnetic radiation directs a beam provided thereby to a sample placed on said stage for supporting a sample, at an angle thereto, but does not involve said beam passing through a combination beam splitter and objective lens, in that order;
	in use, fluorescence caused to occur by an illumination beam of electromagnetic radiation is not detected by a detector for spatially resolving radiation emitted by an object to be examined, and an illumination beam path between an  illumination means and an object to be examined, and a detection beam path between said object to be examined and a detector do not comprise illumination optics which are designed to generate a light sheet of illumination radiation extending transverse to the illumination beam path, and wherein the axis of the detection beam path is oriented substantially perpendicular to a section plane of light sheet and the object to be examined, and an illumination beam path between an illumination means and an object to be examined, and a detection beam path between said object to be examined and a detector do not comprise illumination optics which are designed to generate alight sheet of illumination radiation extending transverse to an axis of the illuminating beam path, and the detection beam path is not oriented at an angle diverging from θ degrees to a section plane of the light sheet and of the object to be examined; and
	in use does not utilize a supercontinuum source comprised of a pulsed laser adapted to pump into a photonic crystal fiber made from chalogenide glasses as a substantial element; or
	from a pumping CO2 laser adapted to fire into a photonic crystal fiber formed in part from at least one selection from the group of: AlClxBr(1-x), NaCl and ZnSe; or 
	a system comprising a Titanium; Saphire laser adapted to fire femtosecond pulses through a non-linear optical element disposed in an inert gas in a gas containment cell, such that a second harmonic pulse is produced and generates supercontinuum terahertz radiation.
As to claim 42, Even though Walsh when modified by Islam and Doern teaches the system claims 40, neither prior art teaches alone or in combination, a sample investigation system as in claim 40, in which two or all three selections are made.

Claims 11, 13-19, 24, 25, 26, 27, 30, 31, 32, 33, 34, and 35 are Allowed.
The following is an examiner’s statement of reasons for allowance: 
As for claim 11, none of the prior arts alone or in combination discloses a method of investigating a sample, said the method being:
a) providing a sample investigating system selected from the group consisting of: a reflectometer; a spectrophotometer; an ellipsometer; and a polarimeter;
comprising:
a’) a source of a beam of a spectroscopic beam of electromagnetic radiation;
b’) a stage for supporting a sample; and
c’) a detector system for monitoring electromagnetic radiation provided from a single sample;
said system being distinguished in that said source or a high intensity, highly directional spectroscopic beam of electromagnetic radiation is a supercontinuum laser that provides a coherent spectrum of electromagnetic radiation wavelengths within a range comprising 400 to at least 4400nm, that results from interaction of a pulsed laser and non-linear processes to cause extensive spectral broadening, said system further comprising a second source that provides wavelengths within a range longer or shorter than that provided by said supercontinuum laser, said system being configured so that both sources provide electromagnetic radiation to substantially that same location on said sample as said supercontinuum source;
said system further comprising a speckle reducer in the form of a selection from the group consisting of: a multimode fiber; a beam diffuser; a fly’s-eye beam homogenizer; a rotating beam diffuser; a piezoelectric electric crystal driven beam diffuser; an electronic means to shorten temporal coherence length;
said speckle reducer serving to reduce wild swings in intensity of electromagnetic radiation as a function of position in a beam resulting from interference effects between different coherent wavelengths in said extensively broadened spectrum;
and in that said sample investigation system is characterized by:
in use, said source of a spectroscopic beam of electromagnetic radiation directs a beam provided thereby to a sample placed on said stage for supporting a sample, at an angle thereto, but does not involve said beam passing through a combination beam splitter and objective lens, in that order;
in use, fluorescence caused to occur by an illumination beam of electromagnetic radiation is not detected by a detector for spatially resolving radiation emitted by an object to be examined, and an illumination beam path between an illumination means and an object to be examined, and a detection beam path between said object to be examined and a detector do not comprise illumination optics which are designed to generate a light sheet of illumination radiation extending transverse to the illumination beam path, and wherein the axis of the detection beam path is oriented substantially perpendicular to a section plane of light sheet and the object to be examined, and an illumination beam path between an illumination means and an object to be examined, and a detection beam path between said object to be examined and a detector do not comprise illumination optics which are designed to generate a light sheet of illumination radiation extending transverse to an axis of the illumination beam path, and the detection beam path is not oriented at an angle diverging from θ degrees to a section plane of the light sheet and of the object to be examined; and 
in use does not utilize a Supercontinuum Source comprised of a pulsed laser adapted to pump into a photonic crystal fiber formed in part from at least one selection from the group of: AlClxBr(1-x), NaCl and Znse; or a system comprising a Titanium:Saphire laser adapted to fire femtosecond pulses through a non-linear optical element disposed in an inert gas in a gas containment cell, such that a second harmonic pulse is produced and generates supercontinuum terahertz radiation;
b) causing a spectroscopic beam of speckle reduced electromagnetic radiation provided by said supercontinuum laser and speckle reducer to interact with a sample on said stage, then enter said detector system and/or causing electromagnetic radiation provided by said second source interact with a sample on said stage and enter said detector;
c) analyzing data provided by said detector to characterize said sample. 
As for claim 13, none of the prior arts alone or in combination discloses a sample investigation system selected from the group consisting of: a reflectometer; a spectrophotometer; an ellipsometer; and a polarimeter;
Comprising:
a) a source of a spectroscopic beam of electromagnetic radiation;
b) a stage for supporting a sample; and 
c) a detector system for monitoring electromagnetic radiation;
said system being distinguished in that:
said source of a spectroscopic beam of electromagnetic radiation is a supercontimuum laser that provides a high intensity, highly directional coherent spectrum of electromagnetic radiation wavelengths within a range comprising 400 to at least 4400nm, that results from interaction of a pulsed laser and non-linear processes to cause extensive spectral broadening, said system further comprising a second source that provides wavelengths within a range longer or shorter than that provided by said supercontinuum laser, said system being configured so that both source provide electromagnetc radiation to substantially the same location on said sample as said supercontinuum source;
and in that said sample investigation system is characterized by:
in use, said source(s) if a spectroscopic beam of electromagnetic radiation directs a beam provided thereby to a sample placed on said stage for supporting a sample, at an angle thereto, but does not involve said beam passing through a combination beam splitter and objective lens, in that order;
in use, fluorescence caused to occur by an illumination beam of electromagnetic radiation is not detected by a detector for spatially resolving radiation emitted by an object to be examined, and an illumination beam path between an illumination means and an object to be examined, and a detection beam path between said object to be examined and a detector do not comprise illumination optics which are designed to generate a light sheet of illumination radiation extending transverse to the illumination beam path, and wherein the axis of the detection beam path is oriented substantially perpendicular to a section plane of light sheet and the object to be examined, and an illumination beam path between an illumination means and an object to be examined, and a detection beam path between said object to be examined and a detector do not comprise illumination optics which are designed to generate a light sheet of illumination radiation extending transverse to an axis of the illuminating beam path, and the detection beam path is not oriented at an angle diverging from θ degrees to a section plane of the light sheet and of the object to be examined; and
in use does not utilize a supercontinuum source comprised of a pulsed laser adapted to pump into a photonic crystal fiber made from chalogenide glasses as a substantial element; or
	from a pumping CO2 laser adapted to fire into a photonic crystal fiber formed in part from at least one selection from the group of: AlClxBr (1-x), NaCl and ZnSe; or 
	a system comprising a Titanium; Saphire laser adapted to fire femtosecond pulses through a non-linear optical element disposed in an inert gas in a gas containment cell, such that a second harmonic pulse is produced and generates supercontinuum terahertz radiation;
said system further comprising a speckle reducer in the form of a selection from the group consisting of: a multimode fiber, a beam diffuser, a fly’s-eye beam homogenizer; a rotating beam diffuser; a piezoelectric electric crystal driven beam diffuser; and electronic means to shorten temporal coherence length;
said speckle reducer serving to reduce wild swings in intensity of electromagnetic radiation as a function of time and position in a beam resulting from interference effects between different coherent wavelengths in said extensively broadened spectrum;
said system also further comprising a polarization state generator between said source of a beam of electromagnetic radiation and said stage for supporting a sample, and a polarization state analyzer between said stage for supporting a sample and said detector, and the system is an ellipsometer or polarimeter, said system optionally further comprising a compensator in the polarization state generator and/or said polarization store detector.
As for claim 25, none of the prior arts alone or in combination discloses a sample investigation system for use in investigating samples over a wavelength range comprising between 400nm up to at least 50000nm, said sample investigation system being selected from the group consisting of: a reflectometer; a spectrophotometer; an ellipsometer; and a polarimeter; and comprising:
a) a source of a spectroscopic beam of electromagnetic radiation;
b) a stage for supporting a sample; and
c) at least one detector system for monitoring electromagnetic radiation;
said source of a spectroscopic beam of electromagnetic radiation being selected from the group consisting of: a supercontinuum laser; a Nernst Glower; a Global; a laser stabilized arc lamp; a HG arc lamp; and
a fixed or tunable quantum cascade laser; and
which provide wavelengths in the infrared and/or terahertz ranges;
said at least one detector system comprising detector element(s) which are incapable of detecting long electromagnetic radiation wavelengths over at least part of the infrared and terahertz ranges;
said sample investigation system further comprising at least one wavelength modifier which, in use, accepts relatively long (short) wavelength electromagnetic radiation which the element(s) in said at least one detector system are incapable of detecting, and providing as output shorter (longer) wavelengths which said detector element(s) are capable of detecting, and entering said detectable wavelengths into said at least one detector system comprised of element(s) which can detect said shorter (longer) wavelength electromagnetic radiation.
As for claim 26, none of the prior arts alone or in combination discloses a method of investigating a sample comprising the steps of:
a) providing a sample investigation system for use in investigating samples over a wavelength range comprising between 400nm to at least 50000nm, said sample investigation system being selected from the group consisting of: a reflectometer; a spectrophotometer; an ellipsometer; and a polarimeter; and comprising:
a’) a source of a spectroscopic beam of electromagnetic radiation;
b’) a stage for supporting a sample; and
c’) at least one detector system for monitoring electromagnetic radiation;
said source of a spectroscopic beam of electromagnetic radiation being selected from the group consisting of; a supercontinuum laser; a Nernst Glower; a Globar; a laser stabilized arc lamp; a HG arc lamp; and a fixed or tunable quantum cascade laser;
which provide wavelengths in the infrared and/or terahertz ranges;
said at least one detector system comprising detector element(s) which are incapable of detecting long electromagnetic radiation wavelengths over at least part of the infrared and terahertz ranges;
said  sample investigation system further comprising at least one wavelength modifier which, in use, accepts relatively long (short) wavelength electromagnetic radiation which the element(s) in said at least one detector system element(s) are incapable of detecting, and providing as output shorter (longer) wavelengths which said detector element(s) are capable of detecting, and entering said detectable wavelengths into said at least one detector system comprised of detector element(s) which can detect said shorter (longer) wavelength electromagnetic radiation;
b) selecting the supercontinuum laser source and further providing a speckle reducing system selected from the group consisting of: a multimode fiber; a beam diffuser; a fly’s-eye beam homogenizer; a rotating beam diffuser; a piezoelectric electric crystal driven beam diffuser; and an electronic means to shorten temporal coherence length;
c) placing a sample to be investigated onto said stage for supporting a sample;
d) causing a beam of electromagnetic radiation to be produced by said supercontinuum laser source and interact with said sample, then enter said at least one detector system for monitoring electromagnetic radiation;
causing said beam of electromagnetic radiation to also interact with said speckle reducing system and said wavelength modifier between said supercontinuum laser source and said at least one detector system comprising element(s) which are incapable of detecting long (short) electromagnetic radiation wavelengths over at least part of the infrared and terahertz ranges;
such that electromagnetic radiation of wavelength(s) which the element(s) in said at least one detector can detect are entered into said at least one detector system; and
e) analyzing output from said at least one detector to provide insight to characteristics of said sample.
As for claim 27, none of the prior arts alone or in combination discloses a method of investigating a sample comprising the steps of:
a) providing a sample investigation system for use in investigating samples over a wavelength range comprising between 400nm to at least 50000nm, said sample investigation system being selected from the group consisting of: a reflectometer; a spectrophotometer; an ellipsometer; and a polarimeter; and comprising:
a’) a source of a spectroscopic beam of electromagnetic radiation;
b’) a stage for supporting a sample; and
c’) at least one detector system for monitoring electromagnetic radiation;
said source of a spectroscopic beam of electromagnetic radiation being selected from the group consisting of; a supercontinuum laser; a Nernst Glower; a Globar; a laser stabilized arc lamp; a HG arc lamp; and a fixed or tunable quantum cascade laser;
which provide wavelengths in the infrared and/or terahertz ranges;
said at least one detector system comprising detector element(s) which are incapable of detecting long electromagnetic radiation wavelengths over at least part of the infrared and terahertz ranges;
said  sample investigation system further comprising at least one wavelength modifier which, in use, accepts relatively long (short) wavelength electromagnetic radiation which the element(s) in said at least one detector system element(s) are incapable of detecting, and providing as output shorter (longer) wavelengths which said detector element(s) are capable of detecting, and entering said detectable wavelengths into said at least one detector system comprised of detector element(s) which can detect said shorter (longer) wavelength electromagnetic radiation;
b) selecting other than the supercontinuum laser source of electromagnetic radiation;
c) placing a sample to be investigated onto said stage for supporting a sample;
d) causing a beam of electromagnetic radiation to be produced by said source and interact with said sample, then enter said at least one detector system for monitoring electromagnetic radiation;
causing said beam of electromagnetic radiation to also interact with said wavelength modifier between said source and said at least one detector system comprising detector element(s) which are incapable of detecting long (short) electromagnetic radiation wavelengths over at least part of the infrared and terahertz ranges;
such that electromagnetic radiation of wavelength(s) which the detector element(s) in said at least one detector can detect are entered into said at least one detector system; and
e) analyzing output from said at least one detector to provide insight to characteristics of said sample.
As for claim 33, none of the prior arts alone or in combination discloses a sample investigation system for use in investigating samples over a wavelength range, said sample investigation system being selected from the group consisting of: a reflectometer; a spectrophotometer; an ellipsometer; and a polarimeter;
comprising: a) a source of a beam of a spectroscopic beam of electromagnetic radiation selected from the group consisting of:
a supercontinuum laser; and a source for providing wavelengths longer or shorter than provided by said supercontinuum laser;
b) a stage for supporting a sample; and
c) a detector system for monitoring electromagnetic radiation provided from a single sample;
said at least one detector system comprising detector element(s) which are incapable of detecting long (short) electromagnetic radiation wavelengths over at least part of the source provided range of wavelengths;
said system further comprising at least one selection from the group consisting of:
at least one wavelength modifier which, in use, accepts relatively long (short) wavelength electromagnetic radiation which the element(s) in said at least one detector system are incapable of detecting and providing as output shorter (longer) wavelengths which said detector element(s) can detect, the output of which wavelength modifier is entered as detectable wavelengths into said detector system detector element(s); and 
a speckle reducer, said speckle reducer serving to reduce wild swings in intensity of electromagnetic radiation as a function of time and position in a beam, resulting from interference effects between different coherent wavelengths i+n said extensively broadened spectrum.
As for claim 35, none of the prior arts alone or in combination discloses a sample investigation system selected from the group consisting of: a reflectometer; a spectrophotometer; an ellipsometer; and a polarimeter;
comprising:
a) a source of a beam of a spectroscopic beam of electromagnetic radiation;
b) a stage for supporting a sample; and
c) a detector system for monitoring electromagnetic radiation provided from a single sample;
said system being distinguished in that said source of a high intensity, highly directional spectroscopic beam of electromagnetic radiation is a supercontinuum laser that provides a coherent spectrum of  electromagnetic radiation wavelengths within a range comprising 400 to at least 4400nm, that results from interaction of a pulsed laser and non-linear processes to cause extensive spectral broadening;
said system further comprising Michelson interferometer and said selected source of electromagnetic radiation is in functional combination therewith, said combination being an FTIR source;
said detector system comprising a single element detector; and 
said system further comprising a speckle reducer, said speckle reducer serving to reduce wild swings in intensity of electromagnetic radiation as a function of position in a beam resulting from interference effects between different coherent wavelengths in said extensively broadened spectrum.
The closest prior art, Walsh (US 2012/0170021 A1) discloses a method and apparatus for providing multiple wavelength reflectance magnitude and phase for a sample is disclosed. Walsh does not alone or in combination with any other prior art references disclose the missing limitations listed above in reference to claims 11, 13, 25, 26, 33, and 35; therefore, it will not be proper to combine this prior art with another because the deficiencies of the missing limitations would not be cured.
Claims 12, 14-19, 23, 24, 29, 30, 31, 32, 34, and 35 are allowed due to their dependency of either claim 11, 13, 25, 26, 27, and 33.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR H NIXON whose telephone number is (571)272-4256. The examiner can normally be reached Monday to Thursday, 7am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TARIFUR CHOWDHURY can be reached on 571-272-2287. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OMAR H NIXON/Examiner, Art Unit 2877                                                                                                                                                                                                                                                                                                                                                                                                       

/Michael A Lyons/Primary Examiner, Art Unit 2877